Citation Nr: 1453368	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

5.  Entitlement to an initial rating in excess of 20 percent for arthritis of the right knee, left knee, right shoulder, and right ankle, prior to February 22, 2007.

6.  Entitlement to a rating in excess of 10 percent for a right knee disorder, from February 22, 2007 to June 12, 2012, and from November 1, 2012 to the present.

7.  Entitlement to a rating in excess of 10 percent for a left knee disorder, from February 22, 2007, to June 12, 2012, and from November 1, 2012, to the present.

8.  Entitlement to a rating in excess of 10 percent for a right shoulder disorder, beginning February 22, 2007.

9.  Entitlement to a rating in excess of 10 percent for a right ankle disorder, beginning February 22, 2007.

10.  Entitlement to an initial rating in excess of 10 percent for sinusitis, prior to July 13, 2007.

11.  Whether the reduction of the rating for the Veteran's sinusitis from 10 percent to noncompensable, effective July 13, 2007, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979, and from January 2003 to June 2004.  He also had service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

With regards to the claims for increased ratings for the right knee and left knee disabilities, the Board notes that the Veteran underwent bilateral knee surgery in June 2012.  In a June 2014 rating decision, he was awarded a temporary 100 percent rating from June 13, 2012, to October 31, 2012, to cover the time of surgical convalescence.  The 10 percent ratings previously assigned for these disabilities were continued from November 1, 2012.  The Board has accordingly characterized the issues as shown on the title page.

The claims of service connection for bilateral hip, back, and neck disorders, the claims for increased ratings for sinusitis, arthritis, right knee, left knee, right shoulder, and right ankle disabilities, and the claim regarding the reduction of the 10 percent rating for sinusitis from July 13, 2007, are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1. The RO denied service connection for a back condition in an August 2003 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the August 2003 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim for service connection for a back disorder, and raises the reasonable possibility of substantiating the claim.

3.  The Veteran is receiving the maximum rating for bilateral tinnitus.

CONCLUSIONS OF LAW

1.  Evidence received since the August 2003 rating decision that denied service connection for a back condition is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim 

In an August 2003 rating decision, the RO denied service connection for a back disorder because the evidence failed to show a back disorder that was related to service.  The Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  Id.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the August 2003 rating decision, the evidence of record included service treatment records from the Veteran's first period of active duty service, which were negative for notations of any back symptomatology; private records indicating that the Veteran incurred a back injury in 1982; and medical evidence showing a diagnosis of back strain with bulging discs.

Since the final rating decision in August 2003, VA has received additional evidence, including the Veteran's report of back symptomatology documented in the service treatment records from his second period of active duty service, from January 2003 to June 2004, and a May 2005 private medical record showing a diagnosis of degenerative disc disease of the lumbar spine.  This evidence constitutes new evidence as it was not previously considered by VA.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the additional evidence is new and material, warranting reopening of the claim of service connection for a back disorder.

Increased Rating for Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for bilateral  tinnitus was granted in the September 2004 rating decision, and an initial 10 percent rating was assigned thereto, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective June 29, 2004.  The Veteran seeks a higher rating.  However, according to VA regulations, a 10 percent evaluation is the maximum schedular rating allowed for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Thus, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular evaluation, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Consideration of entitlement to an extraschedular evaluation has also been considered.  Ratings will generally be based on average impairment, but to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2014).  The Board finds that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected tinnitus.  The evidence of record fails to show anything unique or unusual about the Veteran's disability that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for a back disorder is reopened.

An initial evaluation in excess of 10 percent for service-connected bilateral tinnitus, is denied.


REMAND

Back and Neck Disorders

The Veteran seeks service connection for back and neck disorders, which he claims were incurred in or aggravated by his military service.

Service connection may be established for a current disability in several ways including on the basis of aggravation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2014).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

Generally, veterans are presumed to have entered active service in sound condition as to their health except for defects noted at the time of examination for entrance into service.  38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption only attaches where there has been an induction examination in which the disability subsequently noted was not detected.  See Bagby, 1 Vet. App. at 227. 

In this case, the evidence shows that the Veteran incurred neck and back injuries following his first period of active duty service.  Thereafter, private medical records reflect that the Veteran sustained a work-related back injury in October 1982; he was later given an assessment of lumbar strain in February 1983.  A January 2000 private record includes the Veteran's report of experiencing neck pain following a motor vehicle accident.

Records dated during the Veteran's service in the Army National Guard show that he was given a temporary profile due to back pain associated with an "old injury" in June 1983.  He later reported having recurrent back pain in November 1993.  

Service records associated with the Veteran's second period of active duty service include a report of back pain in in December 2002, but do not show that a back or neck disorder was diagnosed at the time of his entry into active duty.  On a December 2003 report of medical history, the Veteran reported having sustained injuries to his back in 1982.   During this time period, the Veteran also reported that he aggravated his back in July 2003 by lifting bleachers.  He received a physical profile in January 2004 for symptoms that included back pain.  Service records dated in June 2004 include the Veteran's report of neck and back pain.  The Veteran also reported having a history of a neck injury due to a motor vehicle accident, which he claimed had been aggravated by cold weather during service; the Veteran similarly reported that his 1982 back injury had been aggravated by heavy lifting.  

Post-service private medical record shows an impression of degenerative disc disease of the lumbar spine in May 2005, but do not show a current neck diagnosis.  

Based on the evidence currently of record, a medical opinion is necessary to determine whether the Veteran's has back and neck disorders that were incurred in service or whether he had preexisting back and neck disorders that were aggravated during his second period of active duty.  In this regard, the Veteran has not been afforded a VA examination to determine the nature of his claimed spinal disorders or whether any diagnosed disorder is related to or aggravated by his military service.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Veteran's competent statements and the medical evidence of record have triggered VA's duty to provide him with a medical examination for these claims.  Thus, the RO must afford the Veteran a VA examination to determine the nature and onset of any back and neck disorders found and whether any diagnosed disorder was incurred in or aggravated by his military service.

Bilateral Hip Disorder

The Veteran seeks service connection for a bilateral hip disorder.  Initially, he claimed that the disorder was incurred in or were related to his active duty service.  However, during a February 2009 hearing before the Board, the Veteran claimed that his bilateral hip disorder was due to or aggravated by his service-connected left knee and right knee disabilities. 

After reviewing the evidence of record, the Board finds that additional development is needed to determine the nature and etiology of the claimed bilateral hip disorder.  The medical evidence of record reflects a diagnosis of osteoarthritis of the left hip during the period of the claim.  However, the current medical evidence does not include a right hip diagnosis.  The Veteran has not been afforded a VA examination to assess his claimed bilateral hip disorder and the available medical evidence is negative for an opinion as to whether any diagnosed hip disorder is related to the Veteran's service or a service-connected disability.  Given the Veteran's assertions and the lack of medical evidence as to the nature and etiology of the claimed disorder, the Board finds that the Veteran must be afforded an appropriate VA examination to determine whether he currently has left hip and right hip disorders related to his military service or that were caused or aggravated by a service-connected disability.  Id. 

The Board further notes that the Veteran has not been afforded notice of the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310, nor has the RO had the opportunity to consider the claim on this basis in the first instance.  Thus, on remand, the RO must send corrective notice to the Veteran addressing secondary service connection for the bilateral hip disorder.  
Increased Ratings and the Propriety of the Reduction of the 10 Percent Rating for Sinusitis 

The Veteran seeks increased ratings for his service-connected arthritis, right knee, left knee, right shoulder, right ankle, and sinusitis disabilities, as well a restored compensable rating for his sinusitis disability prior to July 13, 2007.  The record shows that the Veteran was last afforded a VA examination for his service-connected sinusitis in July 2007 and was last provided with examinations for his bilateral knee, right ankle, and right shoulder disabilities in October 2008.  Although he underwent a VA shoulder examination in December 2012, this examination was afforded to assess his service-connected left shoulder and did not address any of the Veteran's reported symptoms specific to his right shoulder disability.

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that the July 2007 and October 2008 VA examination reports are too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected left knee, right knee, right shoulder, right ankle, and sinusitis disabilities.  To ensure that VA meets its duty to assist, contemporaneous examinations are necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4).  As such, the Board finds that a remand for new VA examinations is warranted in order to obtain findings that are more recent and to fully consider all asserted symptomatology related to the sinusitis, left knee, right knee, right shoulder, and right ankle disabilities.

Moreover, a review of record indicates that not all of the medical records pertinent to the Veteran's remaining claims have been obtained by VA.  During a May 2012 VA medical consultation, the Veteran was noted to have received treatment for his left and right knee disabilities from Dr. L., to include having undergone surgery on his knees in June 2012.  This record also notes the Veteran to have received treatment from Dr. A.W. and to have sought medical care at Westmoreland Medical Center.  Also, in a November 2012 statement, the Veteran reported that he received treatment from S.S., M.D., for his sinusitis disability.  While the record currently includes private treatment records dated up through 2008 showing reported symptoms or findings relevant to the disabilities at issue, it is unclear whether this encompasses all of the evidence pertinent to the Veteran's claims.  It is clear, however, that the records of any recent private treatment of these disabilities have not been obtained, to include the records of any treatment prior or subsequent to his bilateral knee surgery in June 2012.  Thus, on remand, the RO must take appropriate action to obtain all outstanding private treatment records, as well as any VA treatment records that have not yet been obtained, pertinent to the sinusitis, right knee, left knee, right shoulder, and right ankle claims so that this evidence may be associated with the record.  

Finally, the Board notes that the issue of whether the reduction of the 10 percent rating for sinusitis was proper is inextricably intertwined with the claim for an increased rating for sinusitis, and thus must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  Send the Veteran corrective notice informing him specifically of the evidence necessary to substantiate the claim seeking service connection for a bilateral hip disorder as secondary to his service-connected left knee and right knee disabilities.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include the physicians and medical facilities noted in the May 2012 VA treatment record, namely Dr. L. (bilateral knees), Dr. A.W., and the Westmoreland Medical Center, as well as the records of any treatment for sinusitis by Dr. S.S., as reported by the Veteran in his November 2012 statement.  Regardless of the Veteran's response, the RO must associate with the claims file all outstanding VA treatment records pertinent to the claims on appeal.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completion of all necessary records development, the Veteran must be afforded an appropriate examination to determine whether any previously or currently diagnosed bilateral hip disorder is related to the his military service.  All indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must identify all left hip and right hip disorders found on examination.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed hip disorder was incurred in or is otherwise related to the Veteran's active duty service.  For all disorders that are not found to be related to service, the examiner must also state whether the disorder is caused or aggravated by a service-connected disability, to include the Veteran's service-connected right knee and left knee disabilities.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  Based on a review of the medical evidence, and with consideration of the Veteran's lay statements, the examiner must state whether any diagnosed back disorder was incurred in service or is otherwise related to his military service.  

4.  The Veteran must be afforded an appropriate examination to determine any currently or previously diagnosed neck and back disorders are related to his military service.  All indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must identify all neck and back disorders found on examination.  Based on a review of the medical evidence, service records, and with consideration of the Veteran's lay statements, the examiner must provide opinions on the following:
 
(A)  Whether any previously or currently diagnosed neck and back disorder was incurred in or is otherwise related to the Veteran's first period of active duty service from September 1976 to September 1979 or to any subsequent period of National Guard service prior to January 2003.

(B)  For any neck or back disorder that is not found to be related to the Veteran's first period of active duty or National Guard service, the examiner must opine whether any neck or back disorder pre-existed his second period of military service from January 2003 to June 2004.  If a disorder is found to have pre-existed the second period of active duty, the examiner must state the specific evidence upon which this conclusion is reached.  The examiner must then state whether any pre-existing neck or back disorder was permanently aggravated beyond its natural progression during the Veteran's second period of active duty service, and if so the examiner must state the specific evidence upon which this conclusion is reached.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  The Veteran must be afforded an appropriate examination(s) to determine the current manifestations and severity of his service-connected right knee, left knee, right shoulder, and right ankle disabilities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must conduct full range of motion studies on the service-connected right knee, left knee, right shoulder, and right ankle disabilities.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee, left knee, right shoulder, and right ankle disabilities.  Specifically for the right and left knee disabilities, the examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knees, and if so, whether it is slight, moderate, or severe. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

6.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected sinusitis disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must state whether there is evidence of one or two incapacitating episodes per year of sinusitis requiring four to six weeks of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or three or more incapacitating episodes per year of sinusitis requiring four to six weeks antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis for this opinion is one that requires bed rest and treatment by a physician.

7.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

8.  Thereafter, the RO must review the examination reports and ensure that all requested development has been completed in full.  If a report is deficient in any manner, undertake corrective actions prior to any further adjudication of the claims.

9.  Following completion of the foregoing, and after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


